Citation Nr: 0302129	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  92-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for a 
generalized anxiety disorder with mild depressive features 
and PTSD, to include consideration of entitlement to a total 
rating under the provisions of 38 C.F.R. § 4.16(c) (1996).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel





INTRODUCTION

The veteran served on active duty from February 1952 to May 
1955. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  After several remands, the Board 
issued a decision denying the veteran's claim in June 1999.   
The veteran appealed the case to the U.S. Court of Appeals 
for Veterans Claims (Court).  Following a Joint Motion for 
Remand, the Court, in a January 2000 order, vacated and 
remanded the Board's decision.  In September 2000, the Board 
remanded the case for additional development.


FINDING OF FACT

The veteran's generalized anxiety disorder with depressive 
features and PTSD has been manifested primarily by persistent 
auditory hallucinations, sleep disturbances, irritability, 
depression, occasional suicidal and homicidal ideations, 
Global Assessment of Functioning (GAF) scores ranging from 45 
to 70, and inability to work.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
generalized anxiety disorder with mild depressive features 
and PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) and 38 C.F.R. § 4.130 Diagnostic 
Code 9411 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The veteran contends that his generalized anxiety disorder 
with mild depressive features and PTSD is more severe than 
the 70 percent rating that is currently in effect and that he 
is unable to work due to his psychiatric disorder.

In an October 1990 rating decision, the RO implemented a 
September 1990 Board decision which restored service 
connection for PTSD and assigned a 70 percent evaluation.  
Following receipt of VA psychiatric examination, the RO, in a 
December 1990 rating decision, continued the veteran's 70 
percent evaluation.  The veteran filed a notice of 
disagreement to the December 1990 rating decision. 

At the October 1990 VA examination, the examiner noted the 
veteran's previous diagnosis of PTSD as well as a possible 
diagnosis of schizophrenic disorder with depressive features.  
On evaluation, the examiner stated that the veteran looked 
retarded, depressed, and somewhat withdrawn.  The veteran 
spoke of hearing voices and his lack of trust of people.  The 
examiner noted that there was a lot of referential 
persecutory ideation, which was delusional at times.  Memory 
was preserved, but concentration was diminished.  Suicide 
ruminations were also noted. The examiner stated that she did 
not have his claims folder for a complete review. The 
diagnosis was PTSD, by history, with poor prognosis.  The 
examiner stated that the veteran needed supervision to handle 
his VA funds.  

VA medical records from 1986 to 1991 show complaints and 
findings of auditory hallucinations, ideas of reference, 
persecutory delusions, and memory and concentration 
impairment.  It was noted that he did not watch TV or read, 
and walked often, but avoided people.  Diagnoses included 
PTSD, chronic schizophrenia, and delusion disorder with 
anxiety.  A November 1988 VA Medical Center (VAMC) hospital 
summary revealed similar findings and the physician 
determined that the veteran was severely disabled and was 
unemployable due to his schizo-affective disorder.  His 
prognosis was very poor.  A July 1991 VAMC hospital summary 
revealed that the veteran had auditory hallucinations telling 
him to kill people, had vague homicidal ideation, experienced 
memory impairment, and displayed fair judgment with no 
insight.  The diagnosis was chronic schizophrenia.  His 
Global Assessment of Functioning (GAF) score was 60.

At a November 1993 VA psychiatric examination, a Board of 
psychiatrists noted the veteran's reports of auditory 
hallucinations, but stated that at the time of the 
examination, the veteran was not actively hallucinating.  On 
evaluation, there were no delusions and his memory was 
preserved.  The veteran seemed sad and stated that he had 
thought about suicide, but not considered it.  The diagnoses 
were PTSD by records and mild dysthymia with histrionic 
personality disorder.  The veteran's highest level of 
adaptive functioning was fair.  

At a December 1995 VA psychiatric examination, it was noted 
that the veteran had undergone multiple psychiatric 
evaluations and testing since 1980 with multiple diagnoses 
including PTSD, chronic schizophrenia, dysthymia, generalized 
anxiety disorder, and factitious disorder.  The veteran 
complained of hearing voices, poor sleep, irritability, 
homicidal ideas towards his wife, and depression.  He 
reported that he took medication and that despite medication, 
the voices continue.  On evaluation, he was alert and 
oriented.  His mood was extremely anxious and his affect 
blunted.  His concentration was fair and there was no 
evidence of a thought disorder.  His memory was fair, and he 
did not appear to be hallucinating.  He was not suicidal or 
homicidal.  His insight and judgment were fair.  The 
diagnoses included PTSD by history and generalized anxiety 
disorder with depressive features.  The psychiatrists 
determined that the veteran did not meet the criteria for a 
diagnosis of PTSD, but that he did have generalized anxiety 
disorder with depressive features.  The psychiatrists also 
noted the veteran's complaints of auditory hallucinations and 
symptoms of anxiety, depression, isolation, and avoidance of 
others.  The psychiatrists agreed that the veteran's current 
GAF was 70.

VA medical records from 1997 to 2000 disclose the veteran's 
complaints of insomnia, hearing voices, depression, and 
anxiousness.  Evaluations revealed anxious and depressed mood 
with blunt and constricted affect and poor judgment and 
insight.  There were no perceptual disorders and he was 
alert, coherent and relevant.  It was noted that there was no 
significant reaction to his psychiatric medication.  The 
assessments indicated that the veteran had a chronic 
psychiatric condition.  GAF scores ranged from 45 to 48.

In April 2001, VA received the veteran's March 1985 Social 
Security Administration (SSA) disability award decision along 
with medical records.  The March 1985 SSA disability award 
reveals that the veteran was awarded SSA based on chronic 
PTSD with neurosis and obsessive-compulsive personality 
disorder.  The majority of medical records which served as 
the basis for this award were VA medical records from 1980 to 
1984, which show treatment for complaints and findings of 
auditory hallucinations, persecutory ideations, sleep 
disturbances, anxiousness, and depression.  Diagnoses 
included borderline syndrome, PTSD, schizo-affective 
disorder.  A March 1985 private psychiatric examination for 
Social Security purposes noted that the veteran was 
cooperative, restless and constantly moving, hypervigilant, 
and displayed a worried look.  His memory was poor, as he did 
not know the current President or the month or year.  There 
was no evidence of a thought disorder.  He reported that he 
did not do much around the house, he avoided people, did not 
watch TV or read, and mainly walked and kept to himself.  The 
impression was chronic PTSD with psychosis.  The psychiatrist 
stated that the prognosis was poor.

A June 2001 VA examination report noted the veteran's history 
of multiple psychological evaluations and diagnoses and 
stated that his claims folder was reviewed.   On evaluation, 
the veteran reported that he hears voices, has thoughts of 
killing people, and was anxious and restless.  He stated that 
his current medication helps him to sleep but did not stop 
the voices.  On evaluation, he was alert and oriented, had 
good attention, concentration, and memory.  His mood was 
anxious and affect was constricted.  His insight and judgment 
were fair.  There were no thought or perceptual disorders and 
he was not hallucinating.

A July 2001 Social and Industrial Survey report found that 
the veteran spent most of his day outside his home.  The 
veteran reported that he was nervous and hears voices so he 
walks around or goes to visit his sister.  He reported that 
when he was home he listened to religious programs on the 
radio.  The veteran stated that he regularly attended church.  
His neighbors reported that he spent most of his time outside 
the house, and seemed friendly.  It was noted that he took 
care of his own personal affairs.  Following review of the 
Social and Industrial survey, the VA examiner diagnosed PTSD 
by record and generalized anxiety disorder with mild 
depressive features.  The GAF score was 75. 

In an August 2002 report, a private psychiatrist, V. Llado, 
stated that he examined the veteran on two occasions and 
reviewed the veteran's entire claims record including the 
most recent VA examination.  Dr. Llado noted the veteran's 
multiple diagnoses over the years including schizophrenia, 
PTSD, dysthymia, affective and personality disorders.  Dr. 
Llado stated that the VA medical record shows that the 
veteran had a chronic persistent problem of perceptual 
disturbances primarily involving auditory hallucinations and 
sleep disturbances despite medication.  Dr. Llado noted that 
veteran's medication included significant dosages of 
antipsychotics, which are used to treat very seriously 
mentally ill individuals.  On evaluation, the veteran was 
alert and oriented and capable of relating to the examiner in 
a logical and coherent manner.  His hygiene was described as 
fair.  The veteran described his auditory hallucinations as 
either commanding him to kill people or those of Korean 
soldiers.  The veteran's cognitive abilities to include 
memory were blunted.  The diagnoses were chronic PTSD and 
chronic schizoaffective disorder superimposed on PTSD.  The 
GAF score was 50.  Dr. Llado stated that the veteran suffered 
from a very severe, chronic and debilitating psychiatric 
illness.  It was his opinion that the veteran's PTSD evolved 
into a major affective illness with elements consistent with 
schizoaffective disorder.  Dr. Llado noted the VA medical 
records showing that the veteran's treating VA psychiatrist 
continually gave GAF scores of 50 or below.  Dr. Llado opined 
that the veteran was totally and permanently disabled due to 
his psychiatric disabilities.
 
VA medical records from 2001 to 2002 show continued auditory 
hallucinations even with medication, good contact with 
reality, but poor judgment and insight.  His GAF score was 
50.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

On and before November 6, 1996, the rating schedule directed 
that a 70 percent evaluation required severe impairment of 
the ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate so adversely affected to result in 
virtual isolation in the community with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).   The Court, in 
Johnson v. Brown, 7 Vet. App. 95 (1994), held that the 
criteria for a 100 percent rating in 38 C.F.R. § 4.132, 
Diagnostic Code 9411, are each an independent basis for 
granting a 100 percent rating.  Therefore, if the veteran's 
PTSD results in either (1) ". . . virtual isolation in the 
community," (2) "[t]otally incapacitating psychoneurotic 
symptoms . . .," or (3) "[demonstrable inability] to obtain 
or retain employment," a 100 percent schedular rating would 
be applicable.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders. 

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  Under 
the revised Schedule For Rating Disabilities, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, a 70 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

The Court has clarified that where the law or regulation 
changes after a claim has been filed or reopened but before 
the judicial appeal process has been concluded, the version 
most favorable to the appellant should apply.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); see also Karnas v Derwinski, 
1 Vet. App. 308 (1991).  In view of the fact that the 
benefits that are the subject of this appeal were assigned 
prior to November 1996, the Board is obligated to evaluate 
the veteran's symptomatology pursuant to both the criteria in 
effect prior to November 7, 1996, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), a GAF score of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 55-
60 indicates moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 61-70 is described as 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Although the GAF 
score does not neatly fit into the rating criteria, the Board 
is under an obligation to review all the evidence of record.  
The fact that evidence is not neat does not absolve the Board 
of this duty.  In Carpenter v. Brown, 8 Vet. App. 240 (1995), 
CAVC recognized the importance of the GAF score and the 
interpretations of the score.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The Board notes that as the veteran filed a notice of 
disagreement to a December 1990 rating decision, the medical 
evidence dates back many years.  Upon review, the Board finds 
that despite varying diagnoses, the evidence reveals 
continued complaints and findings of persistent auditory 
hallucinations, irritability, anxiousness, and poor insight 
and judgment.  Additionally, medical records show occasional 
homicidal thoughts and ideas.  His prognosis over the years 
varied from fair to guarded to very poor.  Moreover, the 
veteran was awarded Social Security disability in 1985 based 
on his psychological disorder and a November 1988 VA 
hospitalization report determined that the veteran was 
unemployable.   

While VA Board of psychiatrist examinations in 1993 and 1995 
distinguished between diagnoses of PTSD and generalized 
anxiety disorder with depressive features and reported GAFs 
of 70, the examination findings revealed auditory 
hallucinations, depression, social isolation, and fair level 
of adaptive functioning.  Thus, it does not appear that the 
GAF scores were consistent with the findings.  Subsequently, 
VA medical records from 1997 to 2002 reveal that the veteran 
has been followed by the VA mental health clinic and that his 
treating psychiatrist has assessed GAF scores from 45 to 48.  
However, the June 2001 VA examination assessed a GAF score of 
75, but noted the veteran reported auditory hallucinations 
commanding him to kill people and that he had to take 
medication to help him sleep.  In contrast, an August 2002 
psychiatric report from Dr. Llado found that the veteran's 
symptoms to include auditory hallucinations and sleep 
disturbances had continued, were debilitating to the extent 
that he required significant dosages of antipsychotic 
medication, and rendered him permanently and totally 
disabled.  

As noted above, the Court has found that when one of the 
criteria for a total schedular evaluation under the 
diagnostic codes for mental disorders has been met, the 
veteran is entitled to a total schedular evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994); see also, 
VAOPGCPREC 11-97 (1997).  The Board concludes the evidence 
supports a finding that the veteran's generalized anxiety 
disorder with mild depressive features and PTSD warrants a 
total schedular evaluation, under the regulations that were 
in effect prior to November 7, 1996, and which are applicable 
subsequent to that date pursuant to Karnas.

The Board notes that the certified issue includes the 
question of entitlement to a total rating under the 
provisions of 38 C.F.R. § 4.16(c) as was in effect prior to 
the change in rating criteria for psychiatric disability.  In 
view of the grant of a total schedular rating, § 4.16(c) is 
not for application as it applies only to psychiatric 
disabilities rated at 70 percent.    

II.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

In view of the foregoing decision in the veteran's favor, the 
Board finds that all reasonable efforts to secure and develop 
the evidence that is necessary for an equitable disposition 
of the matter on appeal have been made by the agency of 
original jurisdiction.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

A 100 percent evaluation for generalized anxiety disorder 
with depressive features and PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

